Name: COMMISSION REGULATION (EC) No 393/96 of 4 March 1996 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  trade policy
 Date Published: nan

 5. 3. 96 I EN Official Journal of the European Communities No L 54/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 393/96 of 4 March 1996 on the supply of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain beneficiaries 24 951 tonnes of cereals; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs; Whereas, for a given lot, given the small quantities to be supplied, the packaging methods and the large number of destinations of the supplies, provision should be made for the possibility for tenderers to indicate two ports of loading, where necessary not belonging to the same port area, HAS ADOPTED THIS REGULATION: Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . For lot B, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 March 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370 , 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. ¥) OJ No L 136, 26 . 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p . 1 . M OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 54/2 EN Official Journal of the European Communities 5. 3 . 96 ANNEX I LOT A 1 . Operation Nos ('): see Annex II 2. Programme: 1995 3. Recipient (2): Euronaid PO Box 12, NL-2501 CA Den Haag (tel . (31 70) 330 57 57; fax 364 17 01 ; telex 30960 EURON NL) 4. Representative of the recipient (*): to be designated by the recipient 5. Place or country of destination: see Annex II 6. Product to be mobilized: milled rice (product code 1006 30 92 900, 1006 30 94 900, 1006 30 96 900, 1006 30 98 900) 7. Characteristics and quality of the goods (3) Q: see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIA ( 1 ) (f)) 8 . Total quantity: 906 tonnes (1 631 tonnes of cereals) 9. Number of lots: 1 ; see Annex II 10. Packaging and marking (*) (8) (9) ( 12): see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIA (2) (c) and IIA (3)) Language to be used for the marking: see Annex II 11 . Method of mobilization : the Community market 12. Stage of supply: free at port of shipment 13. Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing:  16. Address of the warehouse and, if appropriate, port of landing:  17. Period for making the goods available at the port of shipment: 15. 4  5. 5. 1996 18 . Deadline for the supply:  19. Procedure for determining the costs of supply: tendering 20 . Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) on 19. 3 . 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders: 12 noon (Brussels time) on 2. 4. 1996 (b) period for making the goods available at the port of shipment: 29. 4  19 . 5 . 1996 (c) deadline for the supply:  22. Amount of the tendering security: ECU 5 per tonne 23. Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130 , bureau 7/46, 200 rue de la Loi/Wetstraat, B-1049 Brussels (Attention! New numbers: tlx: 25670 AGREC B; fax: (32-2) 296 70 03 / 296 70 04) 25. Refund payable on request by the successful tenderer (4): refund applicable on 15.3. 1 996, fixed by Commission Regulation (EC) No 342/96 (OJ No L 48, 27. 2. 1996, p. 9) 5. 3 . 96 I EN Official Journal of the European Communities No L 54/3 LOT B 1 . Operation Nos ('): see Annex II 2. Programme: 1995 3 . Recipient (2): Euronaid, postbus 12, NL-2501 CA Den Haag (tel . (31 70) 33 05 757; fax 36 41 701 ; telex 30960 EURON NL) 4. Representative of the recipient (5): to be designated by the recipient 5. Place or country of destination : see Annex II 6 . Product to be mobilized: oat flakes 7. Characteristics and quality of the goods (3) Q: OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.B ( 1 ) (e)) 8 . Total quantity: 312 tonnes (538 tonnes of cereals) 9 . Number of lots: 1 (see Annex II) 10 . Packaging and marking (6) (8) (9) (10): OJ No C 114, 29 . 4. 1991 , p. 1 (II.B (2) (f) and II.B (3)) Language to be used for the marking: see Annex II 1 1 . Method of mobilization : the Community market 12. Stage of supply: free at port of shipment (") 13. Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing:  16. Address of the warehouse and, if appropriate, port of landing:  17. Period for making the goods available at the port of shipment: 15 . 4  5. 5. 1996 18 . Deadline for the supply:  19. Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) on 19 . 3 . 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders: 12 noon (Brussels time) on 2. 4. 1996 (b) period for making the goods available at the port of shipment: 29 . 4  19. 5. 1996 (c) deadline for the supply:  22. Amount of the tendering security: ECU 5 per tonne 23. Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130, bureau 7/46, 200 rue de la Loi/Wetstraat, B-1049 Brussels (Attention ! New numbers : telex 25670 AGREC B; telefax (32 2) 296 70 03 / 296 70 04) 25. Refund payable on request by the successful tenderer (4): refund applicable on 15 . 3 . 1996, fixed by Commission Regulation (EC) No 342/96 (OJ No L 48 , 27. 2. 1996, p. 9) No L 54/4 EN Official Journal of the European Communities 5 . 3 . 96 LOT C 1 . Operation Nos ('): see Annex II 2. Programme: 1995 3. Recipient ^): WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Roma (telex 626675 WFP I) 4. Representative of the recipient: to be designated by the recipient 5. Place or country of destination: see Annex II 6. Product to be mobilized: maize 7. Characteristics and quality of the goods (3) f): OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIAl (d)) 8 . Total quantity: 10 000 tonnes 9 . Number of lots: 1 (see Annex II) 10 . Packaging and marking (8) ( 12): OJ No C 114, 29. 4. 1991 , p. 1 (under IIA2(c) and IIA3) Language to be used for the marking: see Annex II in bulk -I- sacks + needles and sufficient twine (2 m/bag)( 14) 11 . Method of mobilization: the Community market 12. Stage of supply: free at port of shipment  fob stowed and trimmed (13) 13 . Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing:  16. Address of the warehouse and, if appropriate, port of landing:  17. Period for making the goods available at the port of shipment: 15. 4  5. 5. 1996 18 . Deadline for the supply:  19. Procedure for determining the costs of supply: tendering 20 . Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) on 19. 3 . 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders: 12 noon (Brussels time) on 2. 4. 1996 (b) period for making the goods available at the port of shipment: 29 . 4  19. 5 . 1996 (c) deadline for the supply:  22. Amount of the tendering security: ECU 5 per tonne 23. Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130 , bureau 7/46, rue de la Loi/Wetstraat 200, B- 1 049 Brussels (Attention ! New numbers : tlx: 25670 AGREC B; fax: (32-2) 296 70 03 / 296 70 04) 25 . Refund payable on request by the successful tenderer (4): refund applicable on 15. 3 . 1996, fixed by Commission Regulation (EC) No 342/96 (OJ No L 48, 27 . 2. 1996, p. 9) 5. 3 . 96 I EN Official Journal of the European Communities No L 54/5 LOT D 1 . Operation No ('): 721 /95 2. Programme: 1995 3 . Recipient (2): WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Roma (telex 626675 WFP I) 4. Representative of the recipient: to be designated by the recipient 5. Place or country of destination : Iraq 6 . Product to be mobilized: common wheat flour 7. Characteristics and quality of the goods (3) f): OJ No C 1 14, 29 . 4. 1991 , p. 1 (under II.B ( 1 ) (a)) 8 . Total quantity: 9 000 tonnes ( 12 330 tonnes of cereals) 9 . Number of lots: one 10 . Packaging and marking (8) ('): see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under II.B (2) (a) and II.B (3)) Markings in English; supplementary markings : 'Expiry date : . . 1 1 . Method of mobilization: the Community market 12. Stage of supply: free at port of shipment  fob stowed ( 13) 13 . Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing:  16. Address of the warehouse and, if appropriate, port of landing:  17. Period for making the goods available at the port of shipment: 22. 4  12. 5 . 1996 18 . Deadline for the supply:  19 . Procedure for determining the costs of supply: tendering 20 . Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) on 19. 3 . 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 12 noon (Brussels time) on 2. 4. 1996 (b) period for making the goods available at the port of shipment: 6  26. 5. 1996 (c) deadline for the supply:  22. Amount of the tendering security: ECU 5 per tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130 , bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Brussels (Attention ! New numbers : tlx : 25670 AGREC B; fax: (32-2) 296 70 03 / 296 70 04) 25 . Refund payable on request by the successful tenderer (4): refund applicable on 15. 3 . 1996, fixed by Commission Regulation (EC) No 342/96 (OJ No L 48 , 27 . 2. 1996, p. 9) No L 54/6 Pen I Official Journal of the European Communities 5. 3 . 96 LOT E 1 . Operation No ('): 703/95 2. Programme: 1995 3. Recipient (2): CICR, 19, avenue de la Paix, CH-1202 GenÃ ¨ve (tel . (41 22)734 60 01 ; telex 22269 CH CICR) 4. Representative of the recipient: ICRC Tbilisi , Dutu Megreli Road 1 , 380003 Tbilisi . Tel .: (78832) 93 55 11 , fax : 935520 5. Place or country of destination : Georgia 6 . Product to be mobilized: common wheat flour 7. Characteristics and quality of the goods (3) f): OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.B ( 1 ) (a)) 8 . Total quantity: 330 tonnes (452 tonnes of cereals) 9 . Number of lots : 1 10 . Packaging and marking (8) (9) ( 12) ( 15): see OJ No C 1 14, 29 . 4 . 1991 , p . 1 (under II.B (2) (d) and II.B (3)) Markings in English 1 1 . Method of mobilization : the Community market 12. Stage of supply: free at destination 13. Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing:  16. Address of the warehouse and, if appropriate, port of landing: ICRC Sochi (warehouse), Castello street 51 , ADLER Sochi , Russia 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 8  21 . 4. 1996 18 . Deadline for the supply: 19 . 5 . 1996 19 . Procedure for determining the costs of supply: tendering 20 . Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) on 19. 3 . 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 12 noon (Brussels time) on 2. 4. 1996 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 22. 4  5. 5 . 1996 (c) deadline for the supply: 2. 6 . 1996 22. Amount of the tendering security: ECU 5 per tonne 23. Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130, bureau 7/46, rue de la Loi/Wetstraat 200, B - 1 049 Brussels (Attention ! New numbers : telex: 25670 AGREC B; fax (32 2) 296 70 03 / 296 70 04) 25. Refund payable on request by the successful tenderer (4): refund applicable on 15. 3 . 1996; fixed by Commission Regulation (EC) No 342/96 (OJ No L 48 , 27 . 2. 1996, p. 9) 5. 3 . 96 I EN Official Journal of the European Communities No L 54/7 Notes: (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifiying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108 , 1.5. 1993, p. 106), as last amended by Regulation (EC) No 2853/95 (OJ No L 299, 12. 12. 1995, p. 1 ), shall not apply to this amount. (*) The supplier should send a duplicate of the original invoice to Willis Corroon Scheuer, PO box 1315, NL-1000 Amsterdam. (6) Shipment to take place in 20-foot containers condition FCL/FCL (lot B: each containing 12 tonnes net). The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer (SYSKO locktainer 180 seal), number of which to be provided to the beneficiary's forwarder. Q The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate (lot A + Bl : + expiry date),  lots A, B: fumigation certificate (Cereals/cereals derivatives are to be fumigated prior to shipment by way of Magnesium Phosphide (min . 2 g/m3) for a minimum period of five (5) days between the appli ­ cation of the fumigant and the venting process. The appropriate certification must be made available at the time of shipment.) (8) Notwithstanding OJ No C 114, point IIA(3)(c) or II.B(3)(c) is replaced by the following: ' the words "European Community'". (9) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. ( 10) See fourth amendment to OJ No C 114 published in OJ No C 272, 21 . 10 . 1992, p. 6. (") For lot B, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. ( 12) See second amendment to OJ No C 114 published in OJ No C 135, 26. 5. 1992, p. 20 . ( 13) Notwithstanding Articles (7) (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include all loading, handling, stowage (lot C: and trimming costs). ( 14) For the sacks : 21 sacks/tonne. For the needles : 1 / 100 tonnes. For the twine: 60 % polyester, 40 % cotton, 20/4, knotted free yarn, 5 000 m/kg, on spools of 3 kg. No L 54/8 EN Official Journal of the European Communities 5. 3 . 96 ( 1S) The bags shall be stacked, maximum 21 on wooden pallets (made of pine, fir, or poplar wood) measuring not more than 1 200 x 1 400 mm, and with the following features :  four-way entry, non-reversible, with wings,  a top deck consisting of a minimum of seven planks (width: 100 mm; thickness : 22 mm),  a bottom deck consisting of three planks (width : 100 mm; thickness : 22 mm),  three bearers (width: 100 mm; thickness : 22 mm),  nine dowels : 100 x 100 x 78 mm minimum. The palletized bags shall be covered by a shrink film of a thickness of at least 150 microns . The pallet shall be covered with a wooden structure to allow stacking. The whole of the above must be bound, in each direction, by two nylon straps of a width of not less than 15 mm with plastic buckles . The bags are further protected by board of wood placed between the bags and straps . 5. 3 . 96 I EN I Official Journal of the European Communities No L 54/9 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LIITE II  BILAGA II AcciÃ ³n n °Cantidad total(en toneladas) TotalmÃ ¦ngde Cantidades parciales (en toneladas) DelmÃ ¦ngde Aktion nr. MaÃ nahme Nr. (tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (tons) Teilmengen (in Tonnen) MÃ µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (ere Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming PaÃ ­s de destino (in tonnes) QuantitÃ © totale Operation No Action n ° Lengua que se debe utilizar en la rotulaciÃ ³n MÃ ¦rkning pÃ ¥ fÃ ¸lgende sprog Kennzeichnung in folgender Sprache Ã Ã »Ã Ã Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ­ÃÃ µÃ ¹ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã Ã · Ã Ã ®Ã ¼Ã ±Ã ½Ã Ã · Language to be used for the marking Langue Ã utiliser pour le marquage Lingua da utilizzare per la marcatura Taal te gebruiken voor de opschriften LÃ ­ngua a utilizar na rotulagem MerkinnÃ ¤ssÃ ¤ kÃ ¤ytettÃ ¤vÃ ¤ kieli Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote ErÃ ¤ Parti (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid Azione n. (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) OsittaismÃ ¤Ã ¤rÃ ¤ Maatregel nr.(m ton) Quantidade total (em toneladas) KokonaismÃ ¤Ã ¤rÃ ¤ (tonnia) AcÃ §Ã £o n ? Toimi N:o Aktion nr MÃ ¤Ã ¤rÃ ¤maa BestÃ ¤mmelselandTotal kvantitet (ton) (tonnia) Delkvantitet (ton) MÃ ¤rkning pa fÃ ¶ljande sprÃ ¥k 906 Al : 198 A2: 708 197/95 201 /95 Peru Peru Espanol Espanol 312 A B C B1 48 585/95 PerÃ º B2 60 586/95 Madagascar B3 96 587/95 Madagascar B4 96 588/95 Madagascar B5 12 589/95 Madagascar Espanol FranÃ §ais FranÃ §ais FranÃ §ais Francais 10 000 CI : 4 000 C2: 6 000 708/95 709/95 Lesotho Swaziland English English